 



Exhibit 10.15
Executive Long Term Incentive Plan
Approved by the Executive/Compensation Committee 1/23/07
The Executive Long Term Incentive Plan, as approved by the Board of Directors on
July 31, 1999, delegates to the Compensation Committee the authority to approve
the Measurement Period, the Employee Participants, the Performance-Based Cash
Awards, the Performance Goals, and the Payment of Awards. See the Plan for
additional requirements.

A.   The Measurement Period is the 3-year period from 1/01/2007 through
12/31/2009, and the Performance-Based Cash Awards, if any, will be granted every
other year according to the following schedule:

                                                          2003   2004     2005  
  2006     2007     2008     2009     2010  
Award
  Award   Vest   Payment                                
 
          Award   Award   Vest   Payment                
 
                          Award   Award   Vest   Payment

B.   Employee Participants:

     
CEO:
  Charles E. Snyder
 
   
Other Participants:
  Steven Brookner
Patrick N. Connealy
Charles H. Hackman
Michele Fantt Harris
Mark Hiltz
Andrew Kho
Kathleen Luzik
Richard L. Reed
Russell J. Schofield
Terry Simonette
 
   
Fellows:
  Mary Ann Donovan
Casey Fannon

C.   Performance-Based Cash Award Potential:

                          Annualized Award Opportunity at Select Performance  
as a percent of Base Salary not including the Low Income Adjustment      
Threshold     Target     Superior  
CEO
    20 %     50 %     70 %
Other Participants
    15 %     30 %     50 %

Fellows participate at one-half of the award potential of Other Participants.

D.   The Payment of Awards shall be made no later than 90 days after the end of
the Measurement Period.





--------------------------------------------------------------------------------



 



NCB Executive Long-Term Incentive Plan
Measurement Period 1/1/07 — 12/31/09



E.   Performance Goals used to compute potential Performance-Based Cash Awards:

                          PERFORMANCE GOALS           Goals and Awards for the
CEO 1/1/07 – 12/31/09   Weight       Threshold   Target   Superior  
Financial Strength: Average ROE at NCB, FSB over three years.
    50 %   Goal   13.5% Average ROE   15% Average ROE   16.5% Average ROE      
       
 
          Award   10% of Salary   25% of Salary   35% of Salary  
Value to Customers: Total commitments and financial transactions arranged for
customers including loans, leases, letters of credit, private placements, and
deals closed by referral sources.
    25 %   Goal   $5.5 billion 2007 through 2009   $6 billion 2007 through 2009
  $7 billion 2007 through 2009              
 
          Award   5% of Salary   12.5% of Salary   17.75% of Salary  
Deposit Growth: From the base levels at 12/31/06, increase deposits over three
years with at least $50 million of total deposits in non-interest bearing DDA
(excluding escrows for saleable real estate loans.)
    25 %   Goal   75% Increase   125% Increase   150% Increase              
 
          Award   5% of Salary   12.5% of Salary   17.75% of Salary  
 
    100 %       20% of Salary   50% of Salary   70% of Salary   Adjustment for
Low Income Market Development
  -15% of Total Award   +0%   +25% of Total Award  

                          PERFORMANCE GOALS           Goals and Awards for Other
Participants 1/1/0 7– 12/31/09   Weight       Threshold   Target   Superior  
Financial Strength: Average ROE at NCB, FSB over three years.
    50 %   Goal   13.5% Average ROE   15% Average ROE   16.5% Average ROE      
       
 
          Award   7.5% of Salary   15% of Salary   25% of Salary  
Value to Customers: Total commitments and financial transactions arranged for
customers including loans, leases, letters of credit, private placements, and
deals closed by referral sources.
    25 %   Goal   $5.5 billion 2007 through 2009   $6 billion 2007 through 2009
  $7 billion 2007 through 2009              

          Award   3.75% of Salary   7.5% of Salary   12.5% of Salary  
Deposit Growth: From the base levels at 12/31/06, increase deposits over three
years with at least $50 million of total deposits in non-interest bearing DDA
(excluding escrows for saleable real estate loans.)
    25 %   Goal   75% Increase   125% Increase   150% Increase              
 
          Award   3.75% of Salary   7.5% of Salary   12.5% of Salary  
Totals
    100 %       15% of Salary   30% of Salary   50% of Salary   Adjustment for
Low Income Market Development
  -15% of Total Award   +0%   +25% of Total Award  

F.   Adjustment for Low Income Market Development

The Committee may make an adjustment as indicated above for low income market
development based upon its assessment of: management’s efforts to achieve the
annual “best efforts” evaluation in the Bank Act; a recommendation from the Low
Income Committee of the Board of Directors; and other actions such as achieving
high low income volume, being instrumental in formulating a high impact public
policy, facilitating the development of an innovative transaction or program,
and/or enabling access to resources for an underserved segment.

2